

116 HRES 93 IH: Expressing the sense of the House of Representatives that the territories of Abkhazia and South Ossetia are a part of the sovereign state of Georgia and condemning the decision by the Syrian Arab Republic to recognize these territories as independent of Georgia.
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 93IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Rooney of Florida (for himself, Mr. Connolly, and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the territories of Abkhazia and South Ossetia are a part of the sovereign state of Georgia and condemning the decision by the Syrian Arab Republic to recognize these territories as independent of Georgia. 
Whereas the United States established diplomatic relations with Georgia in 1992 and codified those relations in the 2009 United States-Georgia Charter on Strategic Partnership;  Whereas Georgia has been a committed partner of the North Atlantic Treaty Organization (NATO) and has contributed significant troops and resources to the NATO missions in Afghanistan and the Multi-National Force in Iraq;  
Whereas Georgia maintains peaceful relations with its neighbors in the Caucasus region and has been a reliable partner in promoting peace and democracy in the Eurasia region;  Whereas the United States and its partners must stand up against the Russian Federation’s expansion into territories of the former Soviet Union;  
Whereas the Russian Federation violates international law by continuously occupying sovereign territory in Georgia and has on multiple occasions meddled in the affairs of Georgia during the war in Abkhazia from 1992–1993 and during the Russo-Georgian war in August 2008;  Whereas only 5 member states of the United Nations recognize Abkhazia or South Ossetia as independent of Georgia;  
Whereas the Syrian Arab Republic is a failed client-state of the Russian Federation and the Islamic Republic of Iran; and  Whereas the Russian Federation, in its effort to disrupt the West and its allies, will use failed states such as the Syrian Arab Republic to push its geopolitical agenda and lend credibility to the territories it illegally occupies: Now, therefore, be it 
That the House of Representatives— (1)recognizes Georgia’s sovereignty and territorial integrity, and reaffirms that the regions of Abkhazia and South Ossetia, currently occupied by the Russian Federation, are territories of Georgia; and 
(2)condemns the decision by the Syrian Arab Republic, which is a client state of the Russian Federation, to recognize the independence of the regions of Abkhazia and South Ossetia. 